Citation Nr: 0303657	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  02-11 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from August 1974 to 
August 1976.  

This appeal arises from a March 2002 decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fargo, North Dakota, which denied 
the veteran's claim seeking entitlement to service connection 
for internal derangement of the left knee.

In April 2002, the veteran's representative raised a claim 
for a low back disability secondary to his left knee 
disability.  This claim is referred to the M&ROC for 
adjudication.  

In December 2002, the veteran again raised a claim for a 
total disability rating based on individual unemployability 
(TDIU).  This claim was originally denied in July 2002.  It 
is referred to the M&ROC for adjudication.  


FINDINGS OF FACT

1.  The veteran sprained his left ankle in service in 1975, 
and he reported that he injured his left knee at that time.

2.  The injuries the veteran incurred in 1975 resolved withou 
resulting in a lasting disability.

2.  The veteran's current left knee disorders, including his 
arthroscopic surgeries in 1979, 1990, and 2001, are not the 
result of his injury in 1975 or any other disease or injury 
in service.  




CONCLUSION OF LAW

Entitlement to service connection for a left knee disability 
is denied.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § § 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The M&ROC notified the veteran of the reasons for its 
decision, as well as the laws and regulations applicable to 
his claim.  This information was provided in the July 2002 
Statement of the Case as well as the November 2002 
Supplemental Statement of the Case.  In these documents, the 
RO also provided notice of what evidence it had considered.    

In the July 2002 Statement of the Case, the M&ROC listed the 
provisions of the VCAA, specifically the provisions under 
38 C.F.R. § 3.159 regarding VA's duty to assist the veteran.  
Also, in October 2001, the M&ROC sent the veteran a letter 
asking him to notify it if he had been treated for his left 
knee after service, and to let it know if he wanted it to 
obtain the records in question.  The SOC told the veteran 
that the RO was required to make reasonable efforts in 
obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the SOC, the 
veteran has been asked to provide VA with information about 
other evidence that might be available, and was told VA would 
assist him in obtaining additional evidence (such as private 
medical reports and reports from federal agencies).  In 
short, the M&ROC has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  A VA 
opinion was obtained in order to determine whether the 
veteran's current left knee disorders are related to service.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  In short, the requirements 
under the VCAA have been met.  

Background

Service medical records show that the veteran was seen in 
August 1975 after injuring his left leg/ankle after dropping 
a refrigerator on his leg while moving from the barracks to 
the gym.  Examination showed that there was tenderness on 
palpation of the tibial area.  There was tenderness while 
flexing the left ankle.  Clinical impression was sprained 
left ankle.  At separation in June 1976, no findings were 
made regarding the veteran's left leg.  

The veteran underwent an operation at the Dakota Hospital in 
May 1979 for a torn lateral meniscus.  When the veteran was 
seen in April, he reported that he had fallen and twisted his 
knee in September 1978.

The veteran underwent a partial lateral meniscectomy on his 
left knee at the United Hospital in June 1990.  The 
examiner's impression before the operation was internal 
derangement of the left knee with a probable lateral meniscus 
tear.  The veteran reported that he had a long-term history 
of difficulties with his left knee dating back to any injury 
some 11 years ago when he fell from a horse getting his foot 
caught in the saddle and "tearing ligaments."  He reported 
that he had not had any symptoms, complaints, or problems 
with his knee up to the present episode.  

The veteran underwent an operation on his left knee for a 
torn meniscus at the VA in November 2001.  He reported that 
in 1974 while at Ft. Dix, he was carrying a large crate, and 
he slipped and ended up falling and pinching his left knee 
against the stairs.  He reported that he was evaluated, the 
x-ray was negative by his history, and he was placed in a 
brace.  

In an October 2002 informal conference, the veteran described 
an accident in service.  He stated that when he dropped the 
refrigerator that injured his left leg, the edge of the 
refrigerator landed on a ligament or muscle on his left knee.  
He stated that he went to the hospital immediately after the 
accident and said a doctor pulled on his leg, which snapped 
the ligament back into place.  He said the knee was sore 
after the injury for awhile.  He also stated that since the 
injury he had to be careful as his knee was unsteady at times 
and he did not want to reinjure it.  

In a November 2002 VA medical opinion, the chief of the 
orthopedic section noted that in 1975, the veteran slipped 
while carrying a refrigerator with documented injury to the 
left knee.  The examiner wrote that after reviewing the 
veteran's medical records, there was no evidence that the 
1975 injury was a cause for his subsequent problems.  He 
wrote that the records clearly demonstrated an injury in 1978 
that led to the veteran's 1979 surgery.  He wrote that the 
veteran's subsequent arthroscopic procedures were related to 
the 1978 injury where there was a lateral meniscus injury.  


Analysis

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002).  The mere fact of an 
in-service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d). 

Degenerative joint disease is considered a chronic disease 
and shall be granted service connection although not 
otherwise established as incurred in service if manifested to 
a degree of 10 percent or more within one year following 
service provided the rebuttable presumptions of 38 C.F.R. 
§ 3.307 are also satisfied.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2002).

The service medical records show that the veteran sustained 
an injury to his left leg and ankle in August 1975 after 
dropping a refrigerator on his leg.  However, at separation 
in June 1976, no findings were made regarding the left leg.  
The evidence shows that the veteran has undergone three 
operations on his left knee since leaving service: in May 
1979, June 1990, and November 2001.  At the time of the 
veteran's first two operations, he related his left knee 
disorders to an injury around 1978-1979.  Only at the most 
recent operation in November 2001 did the veteran relate his 
left knee disorder to service.  

In November 2002, the veteran's claims file was given to the 
chief of the orthopedic section at the VA Medical Center and 
he opined that the veteran's three arthroscopic procedures 
were related to the 1978 injury when he injured his lateral 
meniscus.  He specifically stated that there was no evidence 
that the 1975 injury was a cause for the subsequent problems.  
Although the veteran was not provided with a VA examination, 
the evidence already contained competent evidence that the 
veteran had a knee disorder.  38 C.F.R. § 3.159 (c) (4) (a).  
Notwithstanding the veteran's contentions of injuring his 
knee in service, the fact that no findings were made 
regarding the veteran's left leg at separation combined with 
the November 2002 VA opinion outweigh the veteran's 
contentions.  For that reason, the veteran's claim must be 
denied.  

The veteran contends that his current left knee disorders are 
the result of the injury he incurred in service in 1975.  
However, the question of whether a current disability is the 
result of an injury in the past is a matter that must be 
answered by a person with medical training.  To the extent 
that the questions involving the veteran's claim involve such 
medical matters, the veteran's statements, by themselves, are 
inadequate because he is not a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As there 
are no medical reports in the record that attribute the 
current knee disability to the injury in 1975, the evidence 
is insufficient to support a finding of fact linking the 
veteran's current knee disability to his injury in service in 
1975. 

The veteran is competent to describe symptoms he has had 
since the injury in service, and to the extent his statements 
consitute reports of the symptoms he has observed, such 
statements must be considered, with specific attention to the 
question of whether the symptoms have continued since the 
injury in service.  However, the veteran's accounts of the 
continuity of his symptoms from service to the present are 
inconsistent.  When he was first seen for treatment after 
service in 1978, he did not tell the treating physician that 
his symptoms had been present since service, but rather, that 
the symptoms began with an injury in 1978, or two years after 
his active service ended.  As it is not likely that the 
veteran would misinform his treating physician at a time when 
the treating physician was attempting to decide on a course 
of treatment, the veteran's statements in 1978 must be 
considered more reliable than his subsequent statements, 
which were made in the context of a claim for benefits.

For these reasons, the preponderance of the evidence supports 
a find of fact that the veteran's current knee disability is 
the result of an injury he incurred after service.  In view 
of the absence of treatment reports in the service medical 
records dated after the veteran's injury in 1975, the 
evidence also supports a finding of fact that the injury in 
service resolved wiothout resulting in a lasting disabiltiy.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a left knee 
disability must be denied.  38 U.S.C.A §5107 (West Supp. 
2002).

ORDER

Entitlement to service connection for a left knee disability 
is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

